Citation Nr: 0704575	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  01-04 334A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial evaluation in excess of 30 
percent for human immunodeficiency virus (HIV)-related 
illness.

5.  Entitlement to an original rating in excess of 30 percent 
for depression. 

6.  Entitlement to an effective date earlier than September 
5, 2000 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1978 to April 1981.  
He had additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland; Atlanta, Georgia; and Columbia, South Carolina 
Department of Veterans Affairs (VA) regional offices (ROs).  
Jurisdiction over the claims folder now lies with the 
Columbia, South Carolina RO.

In a July 2000 RO decision, service connection for HIV- 
related illness was established with a 30 percent evaluation, 
effective November 17, 1999.  Entitlement to a TDIU was 
established in an October 2001 RO decision, effective 
December 20, 2000.  In a February 2004 RO decision, it was 
determined that the proper effective date was September 5, 
2000.  The veteran continues to appeal for an earlier 
effective date for establishment of a TDIU evaluation.

In the July 2000 rating decision, depression was listed as 
part of the HIV-related illness.  In a rating decision dated 
in November 2000, the RO denied entitlement to service 
connection for degenerative disc disease of the cervical 
spine, and hypertension; and granted a separate evaluation 
for depression, rated as 30 percent disabling.  In a VA Form 
9, received in May 2001, the veteran expressed disagreement 
with the denials of service connection and with the rating 
provided for depression. 

This matter was previously before the Board in September 
2004.  Each issued listed on the first page of this decision 
was remanded for additional development.  The Board noted 
that the veteran had not been issued a statement of the case 
for the issues of entitlement to service connection for 
degenerative disc disease, entitlement to service connection 
for hypertension, or entitlement to an increased evaluation 
for depression.  The remand requested that the veteran be 
issued a statement of the case for these issues.  This was 
accomplished in February 2006.  A VA Form 9, Appeal to Board 
of Veterans' Appeals, was submitted by the veteran later the 
same month, and these issues are now ready for consideration 
by the Board.  

The Board notes that additional evidence from the veteran was 
received by the Board in March 2006.  This evidence was 
received subsequent to the RO's most recent consideration of 
the veteran's appeal, and the veteran did not provide a 
waiver of RO consideration.  However, a review of this 
evidence reveals that it consists of either duplicate copies 
of records that have previously been considered, or pertains 
to matters unrelated to the issues on appeal.  Therefore, 
further action on this matter is not required.  38 C.F.R. 
§ 20.1304 (2006).


FINDINGS OF FACT

1.  The veteran does not have current diabetes mellitus.  

2.  Degenerative disc disease of the cervical spine was not 
demonstrated during active service or until many years 
following discharge from active service, and there is no 
competent evidence that relates this disability to active 
service.

3.  Hypertension was not demonstrated during service or until 
many years following discharge from active service, and there 
is no competent evidence that relates this disability to 
active service. 

4.  The veteran's HIV is manifested by intermittent diarrhea, 
without evidence of any other refractory constitutional 
symptoms, pathological weight loss, opportunistic infections 
or neoplasms.  

5.  The veteran's original claims for service connection were 
received on November 17, 1999; this is the earliest 
communication from the veteran contained in the claims 
folder.  

6.  The original grant of service connection for HIV included 
depression, effective from November 17, 1999; service 
connection was not in effect for any other disability prior 
to this date.  

7.  The veteran's depression has been productive of total 
social and occupational impairment due to symptoms such as 
persistent danger of hurting himself from November 17, 1999.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137,  
5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for HIV-related illness have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.88b, Code 6351 (2006).  

5.  The criteria for a 100 percent original evaluation for 
depression have been met, effective from November 17, 1999.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Code 
9434 (2006). 

6.  Entitlement to a total rating based on unemployability 
for the period between November 17, 1999 and September 5, 
2000 may not be considered; the criteria for entitlement to 
an effective date earlier than November 17, 1999 for the 
grant of a total disability rating based on TDIU have not 
been met.  38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2006); 
VAOPGCPREC 6-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

Steps have been taken to rectify the lack of preadjudication 
notice.  The Appeals Management Center (AMC) provided VCAA 
notice by letter dated in October 2004.  The notice included 
the type of evidence needed to substantiate each of the 
veteran's claims.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Finally, the veteran was told to provide any evidence in his 
possession that pertained to his claims.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In regards to the veteran's claims for service connection, 
the Board notes that they will be denied.  Therefore, as no 
effective date will be assigned, the failure to provide the 
veteran with this information cannot possibly result in any 
harm to his claims.  The denial of his claims also means that 
a percentage rating will not be assigned, thus that element 
of Dingess notice is not implicated in this case.  
38 U.S.C.A. § 1311 (West 2002 & Supp. 2005).

As for the claims for higher initial evaluations, service 
connection has been granted, and the first three Dingess 
elements are substantiated.  Further notice in this regard is 
not required.  The veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
entitlement to a rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the veteran 
on this element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Furthermore, as the Board will grant entitlement to a higher 
initial evaluation for depression, there is also no harm to 
the veteran in proceeding with this appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the veteran's claims were initially considered 
prior to enactment of the VCAA.  Therefore, prior 
notification was impossible.  The timing deficiency was 
remedied by the AMC's February 2006 readjudication of the 
claims after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded recent VA examinations of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a chronic disease, such as arthritis, diabetes mellitus, 
or cardiovascular-renal disease to include hypertension, 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of these disabilities during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006); see Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Diabetes Mellitus

The veteran's service medical records and post service 
medical records are all completely negative for diabetes 
mellitus.  Although extensive medical records are contained 
in the claims folder, there is no medical evidence of current 
diabetes mellitus.  

The veteran has not offered any specific contentions or 
reported symptoms in regards to diabetes, other than to 
include it among a group of disabilities he believes are the 
result of an undiagnosed illness.  The Board further notes 
that the veteran is not a Persian Gulf veteran and not 
eligible for service connection for an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).  

We also note that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).   

Therefore, as there is absolutely no medical evidence to 
demonstrate that the veteran has current diabetes mellitus, 
the preponderance of the evidence is against this claim.  
Entitlement to service connection for this disability is 
denied. 

Degenerative Disc Disease

The veteran's service medical records are also completely 
negative for any evidence of injury, treatment or complaints 
pertaining to the cervical spine.  In addition, a February 
1986 Report of Medical Examination for the veteran's reserve 
unit shows that the neck and spine were normal.  

The post service medical records include the report of a June 
2000 VA examination.  This report states that no 
abnormalities of the musculoskeletal system were noted.  

The veteran underwent a magnetic resonance imaging (MRI) 
study of his spine in June 2000.  This study revealed a disc 
osteophyte complex at C3 to C4.  Mild degenerative disc 
disease was also present at C6 to C7.  

The evidence does not show that the veteran developed 
degenerative disc disease during service or the in the one 
year presumptive period following discharge from service.  
Instead, the initial evidence of this disability is dated 
more than 19 years after the veteran's discharge from 
service.  

At this juncture, the Board notes the veteran concedes that 
he did not sustain an injury to his spine during service, and 
that he did not develop this disability until many years 
after discharge.  Instead, he contends that some people are 
predisposed to degenerative disc disease, that he is one of 
the people that is predisposed, and the physical activity he 
participated in during service accelerated and aggravated 
this predisposition to the degree that the aging process has 
caused this disability to develop sooner than it otherwise 
would have developed.  

The Board notes that the veteran is a lay person, and as 
such, is not competent to express an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
His theory as to the relationship between a current neck 
disability and service is thus of no probative value.  There 
is no medical opinion that relates this disability to active 
service.  Therefore, the preponderance of the evidence is 
against the claim and entitlement to service connection for 
degenerative disc disease of the cervical spine is denied.  

Hypertension

The service medical records do not show that the veteran was 
found to have hypertension during service.  He specifically 
denied treatment for high blood pressure on medical histories 
obtained in January 1979 and February 1981.  

The post service medical records include the February 1986 
Report of Medical Examination for the Reserves.  This 
examination was negative for hypertension.  His blood 
pressure reading was 100/70.  

Private medical records from 1986 show treatment for the 
veteran's HIV illness, but do not contain diagnoses of 
hypertension.  

Private medical records dated April 1990 show a blood 
pressure reading of 126/90.  

The June 2000 VA general medical examination did not note a 
history of hypertension, and a diagnosis of hypertension was 
not included in the findings. 

More recent VA medical records dating from 2002 have included 
diagnoses of hypertension.  However, none of these records 
contain an opinion that relates this disability to active 
service.  Furthermore, none of the extensive records showing 
treatment for the veteran's service connected HIV contain an 
opinion that relates the hypertension to that disability.  
The veteran's own opinion that his hypertension is the result 
of service is inadequate to establish such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as there is no evidence of hypertension in service 
or until many years after discharge from service, and no 
competent evidence relates the disability to service, the 
preponderance of the evidence is against the claim.  
Entitlement to service connection is denied.  

Initial Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The appeals with regard to HIV and depression involve the 
veteran's dissatisfaction with the initial rating for his 
disabilities assigned following the grant of service 
connection.  The Court has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

HIV

The veteran's HIV disability has been rated under 38 C.F.R. 
§ 4.88b, Code 6351.  Under this rating code, a noncompensable 
evaluation is warranted when the veteran is asymptomatic, 
following initial diagnosis of HIV infection, with or without 
lymphadenopathy or has a decreased T4 cell count.  A 10 
percent evaluation is warranted following development of 
definite medical symptoms, T4 cell of 200 or more and less 
than 500, and on approved medications, or with evidence of 
depression or memory loss with employment limitations.  A 30 
percent evaluation is warranted with recurrent constitutional 
symptoms, intermittent diarrhea, and on approved medication, 
or minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.

Refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or minimum rating following 
development of AID-related opportunistic infection or 
neoplasm will be assigned a 60 percent evaluation.  AIDS with 
recurrent opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions warrants a 100 percent evaluation.

Finally, Note (1) indicates that the term "approved 
medication" includes medication prescribed as part of a 
research protocol at an accredited medical institution.  Note 
(2) reflects that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Code 6351.

A December 1999 letter from the veteran's private doctor 
states that he has been treating the veteran since 1995.  The 
veteran had been diagnosed as HIV positive in 1986 and he was 
diagnosed with CDC definable AIDS in 1995.  There had been a 
T-cell count of 189 at that time.  The veteran was also 
diagnosed with chronic hepatitis C and depression. 

The veteran was afforded a VA examination for HIV related 
illnesses in January 2000.  A description of the veteran's 
current medications was included.  The veteran's most recent 
CD4 count was 235 and his viral load was 211.  He experienced 
floaters in his right eye and had left cervical adenopathy.  
He had constant diarrhea, with about eight loose, watery 
stools a day.  He weighed about 180 and had been fairly 
steady.  On examination, the veteran's lungs were clear.  
There was tenderness in the right upper quadrant and no 
ascites in his abdomen.  He did not have any pedal edema in 
his legs.  The diagnosis was HIV disease/AIDS.  

VA treatment records from February 2000 show that the veteran 
was seen on several occasions.  His weight fluctuated from 
176 to 179.5.  He was found to have an upper respiratory 
infection, but was improving.  

The veteran underwent a VA general medical examination in 
June 2000.  He took three different medications for HIV, as 
well as medications for depression and neuropathy.  He was 
noted to have had hepatitis C since 1995.  On examination, 
the veteran was well developed and in no distress.  He 
weighed 177.  He did not have any skin lesions, and there was 
no cervical or groin adenopathy.  The lung fields were clear 
to auscultation.  The veteran claimed right upper quadrant 
tenderness to palpation.  No perianal lesions were seen.  The 
diagnoses included HIV and hepatitis C. 

VA treatment records show that the veteran continued to be 
followed for HIV as well as hepatitis C throughout 1990.  May 
2000 records show that the veteran woke up one morning with 
numbness of the right side of his body, as well as blurred 
vision of the right eye and weakness of the right side.  The 
assessment was right hemisensory defect of sudden onset, most 
likely etiology was vascular.  In view of the high CD4, it 
was believed that an opportunistic infection was unlikely.  

September 2000 records state that the veteran weighed 182 
pounds.  October 2000 nutrition notes indicate that the 
veteran weighed 174.  His usual weight was 180, and his ideal 
weight was 172.  The veteran said he had lost six pounds.  He 
was able to chew and swallow.  He occasionally had diarrhea 
and nausea.  

The veteran was seen in April 2001 with complaints of having 
lost 15 pounds since the previous month.  However, he also 
said he did not feel like he had lost any weight because his 
clothes still fit.  There was some nausea and some vomiting.  
He stated that he had weighed 185 in March 2001.  His current 
weight was 172.  On objective examination, the veteran was in 
no acute distress and appeared well nourished.  The 
assessment included low back pain and right lower quadrant 
pain.  

Additional April 2001 treatment records describe the 
veteran's HIV as stable.  He weighed 175.  The veteran 
weighed 169 in June 2001, and was said to be doing well.  

In September 2001, the veteran reported pain in his chest.  
There was pain to palpation of the right side.  He did not 
have any weight changes or skin lesions, abdominal pain, 
constipation, or vomiting.  

November 2001 records stated that the veteran weighed 171.8 
pounds.  

In March 2002, the veteran indicated that he had nausea, 
diarrhea, or constipation.  However, he further indicated he 
had not experienced weight loss of 10 pounds or more during 
the previous six months.  

May 2003 records state that the veteran's HIV had generally 
been under good control, but that he was worried due to 
recent drug use.  The veteran was experiencing abdominal pain 
of an uncertain etiology.  June 2003 follow up records report 
that the veteran was feeling good with no complaints.  His 
breast enlargement continued.  

September 2003 treatment records show that the veteran was 
seen for routine follow up.  He reported no complaints and 
was feeling much better.  He was noted to be participating in 
a substance abuse rehabilitation program, which was going 
well.  On physical examination, his oral pharynx, lung, and 
heart examination were unremarkable.  The veteran was having 
problems with breast enlargement.  His HCV viral load was 
under 500,000, and his HCV genotype was 1b.  HCV treatment 
options were discussed, but it was decided to wait before 
trying interferon as previous use had resulted in multiple 
side effects.  

The veteran continued to do well without complaints in 
October 2003.  His breast enlargement was resolving.  

December 2003 records indicate that the veteran was having 
semi-formed stools about four times a day.  He had some 
diffuse aches and headaches.  He had also been experiencing 
chills but no fever for the past two days, as well as a 
cough.  The assessment was a viral syndrome.  

A February 2004 letter from the veteran's VA physician states 
that he had been treating the veteran for HIV since May 2003.  
The disease was under very good control, and the veteran was 
seen at the clinic every three months or as needed.  

The veteran reported diarrhea, abdominal cramps, and nausea 
in May 2004.  He had nonspecific complaints related to the 
HIV infection in August 2004.  

Nutrition notes from December 2004 describe the veteran's 
weight as normal.  

January 2005 VA treatment records show that the veteran was 
seen for a sore throat and myalgia.  The examiner described 
this as an unknown febrile illness, likely the flu.  
Additional January 2005 records state that the cause of the 
veteran's illness was probably viral, as cultures and flu 
testing were negative.  

The veteran denied having diarrhea in June 2005 and August 
2005 VA treatment records.  VA treatment records from 
September 2005 state that the veteran's HIV was under good 
control.  

The veteran underwent an additional VA examination for HIV 
related illnesses in November 2005.  The claims folder was 
reviewed by the examiner.  It was noted that the veteran had 
been admitted on only one occasion since 1999 for a possible 
HIV related illness.  This was in January 2005, when he had 
been hospitalized for fever, muscle ache, sore throat and 
cough.  He had some mild nausea and vomiting associated with 
decreased appetite.  The veteran was tested for acid-fast 
bacilli, but blood cultures were negative.  Other testing was 
negative as well, and the fever resolved during the 
hospitalization along with the other symptoms.  A chest X-ray 
study was negative.  The veteran was restarted on his 
medication and released from the hospital.  

The veteran denied any opportunistic infections, as well as 
fever or chills outside of this one instance.  He also denied 
oral candidiasis and lymphadenopathy.  There was an 
intermittent cough over the past ten years.  The veteran also 
had intermittent body aches, which he was told was a side 
affect of his medications.  The veteran had experienced 
diarrhea for the past 12 years which was chronic and 
unchanged.  His weight fluctuated but was overall stable.  
The veteran had not experienced overall weight loss, and he 
denied neoplasms.  He lived alone, and his illness did not 
prevent him for performing any of the activities of daily 
living.  He volunteered at the VAMC Information Desk, and had 
been doing so for the past year.  

On physical examination, the veteran was well developed and 
well nourished.  He walked with an erect posture and normal 
gait.  His skin was normal in color without lesions.  There 
was no lymphadenopathy.  The veteran had full range of motion 
of all joints, and his strength was 5/5.  After a review of 
the diagnostic studies, the impression was that aside from 
depression, the veteran was doing well overall with minimal 
interference of the HIV on his activities of daily living.  
There was no evidence of opportunistic infections or HIV 
related neoplasms.  The only refractory constitutional 
symptom was diarrhea.  

Analysis

The veteran's current symptoms include few if any of the 
criteria required for a 60 percent rating under 38 C.F.R. 
§ 4.88b, Code 6351.  The November 2005 VA examination states 
that the veteran's only refractory constitutional symptom is 
diarrhea.  The veteran told the examiner that this had been 
constant for the previous ten years, but a review of the 
record notes occasions where the veteran denied this symptom.  
The Board believes that this demonstrates the veteran's 
diarrhea is intermittent.  

The November 2005 examination noted that the veteran's weight 
had fluctuated but was stable overall.  The Board agrees with 
this assessment.  The veteran's weight has been from 179.5 to 
as low as 169.5 during the relevant time frame.  Although the 
veteran reported having loss 15 pounds in a single month in 
April 2001, the Board notes that his weight of 172 was only 
two pounds less than recorded seven months earlier in 
September 2000.  The nutritionist also stated that 172 was 
the veteran's ideal weight in October 2002.  

The veteran has been hospitalized on only a single occasion 
for a possible HIV related infection.  This was in 2005, and 
after testing it was unable to be concluded whether or not 
this was related to HIV.  The November 2005 examiner said 
that there was no evidence of opportunistic infections or 
neoplasms.  

Therefore, as there is no evidence of refractory 
constitutional symptoms other than intermittent diarrhea, no 
evidence of pathological weight loss, and no evidence of 
opportunistic infections or neoplasms, the veteran's symptoms 
more nearly resemble those required for the current 30 
percent evaluation, and the criteria for an increased 
evaluation are not met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21, 4.88b, Code 6351.  

Depression

The veteran's depression is evaluated under the General 
Rating Formula for Mental Disorders.  Under this formula, a 
100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

The veteran was hospitalized at a VA facility for major 
depression in March 2000.  He described depression since 1995 
that had become worse over the past year with a severely 
depressed mood, early awakenings, poor appetite, and suicidal 
thoughts.  On mental status examination, the veteran was 
alert and cooperative with a depressed affect.  He described 
some auditory hallucinations that had been telling him to 
kill himself, but he recognized these as his own thoughts.  
His Global Assessment of Functioning (GAF) was 40 on 
admission, and 45 at discharge.

The veteran was afforded a VA psychiatric examination in June 
2000 for depression secondary to AIDS and hepatitis C.  The 
claims folder was reviewed by the examiner.  The veteran 
admitted to insomnia, although this was possibly due to 
peripheral neuropathy.  He also admitted to impaired 
cognition, periods of hopelessness and helplessness but no 
symptoms of mania or psychosis.  The veteran denied use of 
street drugs.  He had not worked since January 2000, when he 
worked as a social worker for a school system.  On mental 
status examination, the veteran was adequately groomed 
without psychomotor agitation.  His speech was normal in 
rate, volume and tone.  His mood was euthymic, and his affect 
was full.  He did not have any delusions or hallucinations, 
and there was no suicidal or homicidal intent or plan.  
Cognition was grossly intact.  The diagnoses included 
adjustment disorder and depressed mood.  The veteran's 
current GAF score was 55, and his score for the past year was 
45.  The examiner opined that the veteran's adjustment 
disorder and depression accounted for 100 percent of his GAF 
score. 

August 2000 treatment records show that the veteran felt 
depressed, had been isolating himself, and had problems with 
his sleep.  On mental status examination, his mood was 
depressed.  He had fleeting suicidal ideations but no plans 
to hurt himself.  His affect was full.  There were no 
auditory or visual hallucinations.  His insight was good and 
his judgment was fair.  The diagnosis was major depression, 
and the GAF was 55.  

The veteran underwent a private examination in September 
2000.  He appeared anxious and distracted.  His communication 
was open, but pressured with difficulty in word finding.  His 
mood would swing from sadness to deep depression in the 
course of a few days or sometimes a few hours.  The veteran 
was fixated at times on overwhelming thoughts to harm 
himself.  He experienced mood swings that resulted in severe 
depressive episodes that prevented him from functioning and 
in which he believed the only alternative was suicide, but he 
did not have the energy to carry out the act.  He experienced 
vivid nightmares.  

The veteran's concentration was impaired, and he had problems 
remembering appointments, dates, and personal items.  His 
social judgment was intact, but his professional judgment was 
impaired and made it difficult to stay in the workplace.  His 
insight was lacking.  The examiner believed that the 
veteran's prognosis was guarded.  He continued to experience 
severe depressive thoughts of self harm and suicide after 
eighteen months of daily assessment and treatment.  He was 
severely depressed and socially isolated.  His prognosis was 
poor.  The diagnosis was major depression without psychotic 
features.  The GAF on admission was 40, with a 45 at 
discharge.  The highest GAF in the past year was estimated to 
be 45.  

The veteran was hospitalized at another VA facility from 
October 2000 to November 2000.  His diagnoses included 
marijuana dependence, cocaine abuse, and a depressive 
disorder not otherwise specified.  The veteran was stable at 
discharge without suicidal or homicidal ideations.  His GAF 
was 49.  

May 2001 and July 2001 VA treatment records show that the 
veteran was seen for a history of recurrent depression, 
alcohol and cannabis abuse.  The veteran had multiple 
stressors, including chronic illness.  He was less 
overwhelmed at the moment, and reported some improvement in 
his depressive symptoms.  His symptoms continued to include 
depressed mood, anhedonia, insomnia, loss of appetite, 
fatigue, indecisiveness, and feelings of helplessness and 
hopelessness.  He denied suicidal ideation.  On examination, 
the veteran was well groomed, calm, and cooperative, with 
normal speech.  The impression was major depressive disorder.  
His GAF on both occasions was 60.  

May 2002 VA treatment notes show that the veteran had last 
used cocaine in February.  It was significant that around the 
first of the month when his money came in he would use it to 
buy cocaine.  He acknowledged self destructive behaviors but 
felt unable to avoid these.  The veteran was alert and 
oriented on examination.  He was slightly tearful and laughed 
inappropriately.  His GAF was 65.  

May 2003 VA treatment records indicate that the veteran was 
seen for an unscheduled visit after he had experienced 
suicidal ideations.  He had a long history of depression that 
was becoming progressively worse.  The veteran admitted to 
vague visual hallucinations but denied auditory 
hallucinations.  He complained of poor sleep and nightmares 
every night.  His GAF was 45, which was down from the 65 of 
the previous year.  

December 2003 records show that the veteran underwent a 
mental health review.  He was threatening to take all his 
medication at once to kill himself.  The veteran had used 
cocaine earlier that day.  On mental status examination, the 
veteran's mood was down and his affect was depressed.  His 
speech was normal in rate and tone.  His thought process was 
logical.  However his insight and judgment were poor.  The 
veteran had suicidal ideations with plan, and he was not 
willing to contract for his safety.  The assessment was 
cocaine dependence, and depressive disorder.  The GAF was 40.  

January 2005 records indicate that the veteran was treated 
for cocaine abuse, in remission.  His current GAF was 55, and 
his GAF for the past year was between 45 and 50.  

The veteran was afforded a VA psychiatric examination in 
December 2005.  The claims folder was reviewed by the 
examiner.  He had a history of drug use but had said he last 
used cocaine in August 2004.  The veteran reported six prior 
suicide attempts including attempts to drown himself and to 
overdose on street drugs.  The veteran was not currently 
working but was a volunteer at the VAMC information desk.  He 
did not have any social activities and did not attend church.  
He still felt depressed off and on and reported good days and 
bad days.  He had decreased sleep with feelings of 
hopelessness and worthlessness.  He also had decreased 
interest and concentration.  O mental status examination, the 
veteran's hygiene was fair.  Thought content was normal with 
no suicidal or homicidal ideations.  He denied hallucinations 
and did not have delusions or paranoia.  The veteran had fair 
insight and judgment.  The diagnoses included major 
depressive disorder, recurrent, mild, in partial remission.  
The current GAF was 65.  The examiner described the veteran 
as having mild symptoms with some difficulty in social and 
occupational functioning.   

Analysis 

The evidence demonstrates that the veteran has severe mood 
swings, and that the impairment caused by his disability can 
rapidly change from mild to total.  However, the evidence 
demonstrates that the veteran has displayed suicidal ideation 
on many occasions since 2000.  The Board believes that this 
meets the criteria of a persistent danger of hurting himself.  
Furthermore, his depression has included psychotic features, 
including auditory hallucinations telling him to hurt 
himself.  

The veteran's GAF scores support entitlement to a 100 percent 
evaluation.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  .

The veteran's GAF scores have ranged from a low of 40 to a 
high of 65 during the relevant period.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

Although the veteran has had GAF scores as high as 65, the 
scores have at least as often been much lower.  He had scores 
of 40 and 45 in March 2000.  The same scores were noted in 
September 2000.  The veteran had a score of 49 in October 
2000, 45 in May 2003, and a 40 in December 2003.  January 
2005 records state that the GAF scores had been between 45 
and 50 for the previous year.  As noted above, these scores 
are assigned when a veteran is either unable to work or 
unable to keep a job.  The Board finds that this equates to 
total occupational impairment.  In addition, the December 
2005 VA examination indicates that the veteran does not 
socialize or leave his home except to shop.  This level of 
limitation approximates total social impairment.  38 C.F.R. 
§ 4.7.  Therefore, as the veteran has both total occupational 
and social impairment, a 100 percent rating is warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

Service connection has been in effect for depression since  
November 17, 1999.  The evidence shows total occupational and 
social impairment since that date.

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to September 5, 2000 for a total rating based on 
unemployability.  He basically argues that he has been 
unemployable since he was found to be HIV positive.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

As noted above, the veteran is now in receipt of a 100 
percent evaluation for his depression from November 17, 1999.  
A claim for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered when a schedular 100-percent rating is 
already in effect for another service-connected disability.  
Therefore, there is no basis for entitlement to total rating 
based on unemployability for the period between November 17, 
1999 and September 5, 2000.  See VAOPGCPREC 6-99.  

Furthermore, there is no basis for an effective date for a 
total rating prior to November 17, 1999.  The veteran was not 
service connected for any disabilities prior to this date.  
Therefore, in the absence of a service connected disability 
prior to this time, entitlement to a total rating based on 
unemployability due to service connected disabilities prior 
to November 17, 1999 is not warranted.  38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
for HIV related illness is denied. 

Entitlement to a 100 percent original rating for depression 
is granted effective from November 17, 1999, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an effective date earlier than September 5, 
2000 for the grant of a total disability rating based on TDIU 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


